Citation Nr: 1140509	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-14 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of shell fragment wound, right leg, muscle group XII, with old healed fracture middle third shaft of tibia, numerous retained particles, arthritis of the right knee and ankle, peripheral neuropathy, and multiple scars, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSESES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 	


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1943 to May 1945.  His decorations include the Combat Infantryman Badge and the Purple Heart Medal.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  

In January 2009, the Board denied the Veteran's increased rating claim on appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2011, the Court remanded this matter to the Board for additional consideration.  

In this decision, the Board will grant a separate compensable rating for arthritis in the Veteran's right knee.  The issue on appeal is further addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

X-ray evidence indicates that the Veteran has degenerative arthritis in his right knee which does not cause compensable limitation of motion, but which causes pain on motion.  


CONCLUSION OF LAW

A 10 percent rating is warranted for degenerative arthritis in the Veteran's right knee.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During combat duty in 1944, the Veteran was injured by a fragmentation grenade explosion.  The explosion resulted in a fracture of the mid-shaft of the right tibia, innumerable foreign bodies in the soft tissues of both lower legs, and penetrating wounds of both lower legs.  Residuals from this injury have been service connected since May 1945.  The disability is rated as 30 percent disabling under Diagnostic Code 5312, pertaining to muscle injuries to Muscle Group XII.  

In its April 2011 remand, the Court noted that a separate compensable disability rating may be warranted for a joint disorder where the evidence indicates painful motion caused by degenerative arthritis evidenced by x-ray findings.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The Court noted that a 10 percent rating may be assigned even where noncompensable limitation of motion is found under the appropriate diagnostic code (DC) at issue.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).    

In this matter, the medical evidence of record, to include x-ray findings, indicates that the Veteran has degenerative arthritis in his right knee.  Private and VA x-rays dated in 2006 note findings of "severe" degenerative arthritis.  This arthritis has been service-connected as related to the original right leg injury.

The medical evidence also indicates that the range of motion in the Veteran's right knee would be noncompensable under the knee-specific DCs used to rate knee injuries.  Under DCs 5260 and 5261, limitation of motion in the knee is rated.  38 C.F.R. § 4.71a.  For a compensable evaluation under DC 5260, the evidence must indicate flexion limited to 45 degrees.  For a compensable evaluation under DC 5261, the evidence must indicate extension limited to 10 degrees.  Id.  Here, the private medical evidence of record indicates full range of motion and strength within normal limits.  Moreover, a June 2006 VA examination report of record indicates flexion to 130 degrees and extension to zero degrees.  

Nevertheless, as the Court noted in Lichtenfels, a separate compensable rating may be warranted when the arthritic joint in question causes pain on motion.  The evidence in this matter documents the Veteran's pain on motion in his right knee.  The private and VA medical evidence reflects the Veteran's complaints of pain on motion.  Moreover, the Board notes the Veteran's September 2008 testimony during which he attested to his pain on motion in his right knee.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  

Based on the facts of this case, a 10 percent rating is warranted for arthritis in the Veteran's right knee.  Such rating contemplates symptoms apart from the muscle injury deemed to be contemplated by the 30 percent evaluation already in effect.  See Lichtenfels, supra; see also Esteban v. v. Brown, 6 Vet. App. 259 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).  In this manner, assignment of a separate 10 percent rating for right knee arthritis does not violate the principles against pyramiding under 38 C.F.R. § 4.14.  As the evidence indicates that the Veteran has had this arthritis since one year prior to the date of claim for increased rating (February 10, 2006), the 10 percent rating should be effective February 10, 2005.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i); Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Entitlement to a 10 percent disability evaluation, for service-connected arthritis in the right knee, is granted from February 10, 2005, subject to regulations governing the payment of monetary awards. 

REMAND

In its April 2011 remand, the Court indicated that additional medical inquiry was warranted into the nature and severity of the neurological aspects of the Veteran's service-connected right leg disorder.  Specifically, the Court noted a lack of clarity in the record as to which DC should apply to the neurological symptoms at issue.  See 38 C.F.R. § 4.124a, DCs 8521-8525.  The Court noted a lack of clarity as to which function the Veteran's neurological symptoms affected, and whether the nerve disorder affects a different function from the service-connected muscle disorder in the right leg.  See 38 C.F.R. § 4.25.  Moreover, the Court noted a lack of clarity in the record as to the severity of the Veteran's neurological symptoms - i.e., mild, moderate, or severe.  

The Board also notes that the Veteran has not undergone VA compensation examination for his right leg disorder since June 2006.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination with an appropriate specialist to determine the nature and severity of the Veteran's service-connected right leg disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full. 

2.  The examiner should provide detail regarding the nature and severity of the muscular, orthopedic, and skin aspects of the Veteran's right leg disorder.    

3.  The examiner should also provide specific information regarding the neurological symptoms the Veteran experiences in his right leg.  The examiner should (a) render an opinion on which DC is the appropriate DC with which to rate the Veteran's symptoms (see 38 C.F.R. § 4.124a, DCs 8521 through 8525); (b) provide an opinion on whether the Veteran's neurological symptoms can be characterized as "complete" paralysis or "incomplete paralysis"; (c) if the examiner finds the symptoms indicative of "incomplete" paralysis, the examiner should render an opinion regarding whether the symptoms are mild, moderate, or severe; (d) and the examiner should indicate whether the nerve disorder affects a different function from the service-connected muscle disorder (muscle group XII).  See 38 C.F.R. § 4.25.       

4.  The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


